11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Belinda Lonell Davis,                           * From the 29th District Court
                                                  of Palo Pinto County,
                                                  Trial Court No. 13414.

Vs. No. 11-16-00277-CR                          * August 23, 2018

The State of Texas,                             * Memorandum Opinion by Bailey, J.
                                                  (Panel consists of: Bailey, J.;
                                                  Gray, C.J., sitting by assignment;
                                                  and Wright, S.C.J., sitting by
                                                  assignment)
                                                  (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.